Citation Nr: 1422968	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-37 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to September 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Waco, Texas RO.  The Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama RO.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

Symptoms of snoring, gagging, restlessness, and daytime sleepiness began during service and were later attributed to a diagnosis of sleep apnea by a medical professional approximately 18 months after service separation. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection of sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for sleep apnea has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sleep apnea is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea Analysis

The Veteran contends that symptoms of sleep apnea began during service in 2005.  See Veteran's statement in October 2008 VA mental health examination report.  Further, in his October 2009 substantive appeal (VA Form 9), the Veteran wrote that he has had sleep-related symptoms since service, but was unaware that the diagnosis was sleep apnea.  The Veteran further noted that some of the symptoms that he had originally attributed to insomnia were later attributed to a diagnosis of sleep apnea by a medical provider.

The Board finds that the Veteran has a current diagnosis of sleep apnea.  See March 2009 VA sleep study. 

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether symptoms of the Veteran's currently diagnosed sleep apnea had their onset during service.  Although the Veteran's service separation examination report is not of record, the Veteran filed a claim for "sleep trouble" in September 2008, less than one year after service separation.  The Board finds that the short period of time between service separation and his claim for service connection for "sleep trouble" tends to demonstrate that the Veteran had some sleep-related symptoms in service.  

Also weighing in favor of the Veteran's claim for service connection for sleep apnea are February and March 2012 lay statements from fellow service members that served with the Veteran.  These statements reflect that the Veteran had sleep problems during service, which included loud snoring, gagging, restless sleep, and daytime fatigue and sleepiness.  Lay evidence can be competent to describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, these fellow service members reported that they observed the Veteran's snoring, gagging, and his daytime fatigue during service, and the Veteran was then diagnosed with sleep apnea in March 2009 by a VA medical professional.

Also weighing in favor of the Veteran's claim are his own credible statements of having had difficulty sleeping during service.  When the Veteran presented for a VA examination in October 2008, he told the examiner that he had had difficulty sleeping since 2005, which is consistent with the account that symptoms of sleep apnea began during service.  See Rucker, 10 Vet. App. at 73 (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy).  In an October 2012 VA general medical examination report, the Veteran reported he had insomnia.  In statements dated April 2009 and October 2009, the Veteran stated that he was unaware of what sleep apnea was and stated that he reported the wrong diagnosis when he initially filed for service connection (i.e., he filed a claim for "sleep trouble").  

Weighing against the claim for service connection for sleep apnea are service treatment records which do not reflect a diagnosis or treatment for sleep apnea. 

In a January 2012 VA examination report, the examiner reviewed the claims file and opined that sleep apnea was less likely than not incurred in or caused by service because there were no service treatment records showing symptoms or sleep apnea during service.  The Board finds the January 2012 VA examination report to be of little probative value as it does not appear that the VA examiner considered the Veteran's assertions that symptoms of sleep apnea began in service around 2005.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

After considering the Veteran's credible complaints of difficulty sleeping during service, the lay statements of fellow service members observing the Veteran's sleep-related symptoms in service, and a sleep apnea diagnosis rendered approximately 18 months after service separation, the Board finds that, resolving reasonable doubt in favor of the Veteran, service connection for sleep apnea was incurred in service.  Accordingly, service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


